                  Case 3:18-cr-00533-RS Document 38 Filed 04/16/19 Page 1 of 29




 I   DAVrD L. ANDERSON (CABN 149604)
     United States Attorney
 2
     HALLTE HOFFMAN (CABN 210020)
 J   Chief, Criminal Division

 4   ANDREW F. DAWSON (CABN 26442t)
     GREGG W. LOWDER (CABN 107864)
 5   Assistant United States Attorneys

 6             450 Golden Gate Avenue, Box 36055
               S an Francisco, California 9 41 02-3 49 5
 7             Telephone: (415) 436-7 044
               FAX: (4Ls) 436-6148
 8             Gregg.Lowder@usdoj. gov
               Andrew.Dawson@,usdoi. gov
 9
     Attomeys for United States of America
10
                                          UNITED STATES DISTRICT COURT
11
                                        NORTHERN DISTRICT OF CALIFORNIA
t2
                                              SAN FRANCISCO DIVISION
13

t4 UNITED STATES OF AMERICA,                               )   No.   CR 18-0533 RS
                                                           )
15             Plaintiff,                                  )   NOTICE OF PENDENCY OF ACTION (LIS
                                                           )   PENDENS) WITH HAWAII BUREAU OF
t6        v.                                               )   CONVEYANCES (REGULAR SYSTEM) AND
                                                           )   OFFICE OF ASSISTANT REGISTRAR (LAND
t7   EDVIN OVASAPYAN and                                   )   COURT SYSTEM) PROPERTY RE,CORI)
     HAKOB KOJOYAN,                                        )   NUMBERS
18                                                         )
               Defendants.                                 )
t9                                                         )
                                                           )
20   PROPERTY AFFECTED                                     )

2t   RE,AL PROPERTY AND
     LOCATED AT 383 KALAIMOKU, TOWER 2)
22   CONDO TINIT 3106, HONOLULU, HAWAII)
     96815                                                 )
23                                                         )
     TMK:      4-2-6-018-043                               )
24                                                         )
     LAND COURT DOC # T-10439133                           )
25   CERTIFICATE # 109457 4, 1 161019                      )
                                                           )
26   REGULAR SYSTEM DOC #A67870402A                        )
                                                           )
27

28

     NOTICE OF LIS PENDENS          -   383 KALAIMOKU, TOWER 2, LINIT 3106, HONOLULU,   HAWAII
     cR   18-0533   RS                                     1
                   Case 3:18-cr-00533-RS Document 38 Filed 04/16/19 Page 2 of 29



 1               NOTICE IS HEREBY GIVEN that a criminal action has been commenced in the above-entitled

 2    Court pursuant to an Indictment filed under the above case number (attached hereto as Exhibit A) and a

 J    Third Bill of Particulars for Forfeiture of Property has been filed by the United States of America on

 4    April   1, 2019 (attached hereto as Exhibit B) has been filed in the above case to secure the judicial

 5    forfeiture to the United States of the real property and improvements located at 383 Kalaimoku, Tower

 6    2, Condo Unit 3106, Honolulu, Hawaii 96815, titled in the name of ESJ Group, LLC, designated as Tax

 7    Map Key: 4-2-6-018-043, APN: 260180430207 which is further described in Exhibit C (also attached

 8    hereto).

 9               The United States alleges that the said real property is subject to forfeiture pursuant to 18 U.S.C.

10    $ 981, 18 U.S.C. $ 982 and28 U.S.C. $ 2a61(c).

11               The lastest conveyance of record with reference to the property is found at the Office of the

1,2   Assistant Registrar of the Land Court of the State of Hawaii with Document Number T-10439133,

13    Certificate numbers, 109457 4 and I I 6 1 01 9 and at the Hawaii Bureau of Conveyances with Document

t4 Number AXXXXXXXX. The owner of record to the said property is ESJ Group, LLC.
15

t6    DArED:                                                   Respectfully submitted,
                   ol        xn
t7                      'f                                              L.
                                                                       States
                                                                                     ON

18

t9                                                                              WDER
                                                               As                States Attorney
20

2I

22

23

24

25

26

27

28

      NOTICE OF LIS PENDENS          -   383 KALAIMOKU, TOWER 2, TINIT 3106, HONOLULU,           HAWAII
      cR   18-0533   RS                                   2
               Case 3:18-cr-00533-RS Document 38 Filed 04/16/19 Page 3 of 29



 1                                          CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that she is an employee in the Office of the United States
 J
     Attorney for the Northern District of California and is       a   person of such age and discretion to be
 4
     competent to serve papers. The undersigned further certifies that she caused a copy           of
 5
                o   Notice of Pendency of Action (Lis Pendens) with Hawaii Bureau of Conveyances
 6                  (Regular System) and Office of Assistant Registrar (Land Court System)
                    Property Record Numbers
 7

 8   to be served this date via United States certified mail delivery and first class mail delivery upon the

 9   person(s) below at the place(s) and address(es) which is the last known address(es)

10
      ESJ Group LLC                                               ESJ Group LLC
11
      383 Kalaimoku, Tower 2, Condo Unit 3106                     725 SW Higgins Avenue, Suite C
      Honolulu, Hawaii 96815                                      Missoula, Montana 59803
t2

t3          I declare under penalty of perjury under the laws of the United States of America that the
t4
     foregoing is true and correct to the best of my knowledge.
15
            Executed
                       -Jbhdu,       of April,   zllg,at   San Francisco, California
t6

L7

18
                                                                ry
                                                                 b+4$r{nQrrr.^r.--.
                                                                FSA Parale gal 't
                                                                Asset Forfeiture Unit
t9
20

2t

22

23

24

25

26

27

28

     NOTICE OF LIS PENDENS       -   383 KALAIMOKU, TOWER 2, LINIT 3106, HONOLULU,                 }IAWAII
     CR 18-0533 RS                                          3
              Case 3:18-cr-00533-RS Document 38 Filed 04/16/19 Page 4 of 29




 CALIFOR]IIA ALL.PURPOSE ACKilOWLEDGUE]IT                                                               crvrL coDE s 1189


  A notary public or other officer completing lhis certificate verifies only the identity of the individual who signed the
   document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.


State of Galifornia                                        )
County of         San                                      )

On               April 16,2019            before me,   Tvle L. Doerr. Notarv Public
                   Date                                        Here lnseft Name and Title of the Officer
personally appeared             Gregg W. Lowder
                                                                  Name(s)   of Signer(s)


who proved to me on the basis of satisfactory evidence to be the person@ whose namel$ is/ggr
subscribed to the within instrument and acknowledged to me that helshe/thcry executed the s'ame in
his/lwllEtrauthorized capacity(ieQ, and that by his/hsrltffE signature(slon the instrument the person(r),
or the entity upon behalf of which the person$ acted, executed the instrument.
                                                               I cefiify under PENALTY OF PERJURY under the laws
                                                               of the State of California that the foregoing paragraph
                      . ..TYLE L. DOERR                        is true and correct.
                    Commlsolon # 2134483


     @              Not.ry Public - calilornia
                      San Fnnclsco County
                                    Nov     2019
                                                               WITNESS my hand and


                                                               Signature
                                                                                                      Notary




              Place Notary SealAbove
                                               OPTIONAL
   Though this section is optional, completing this information can deter altention of the document or
                    fmudulent reattachment of this form to an unintended document.
Description of Attached DoCumgnt Notice of Pendency of Action^(Lis Pendens)-with -
rite or rype or Document: 'Hf#,?HEll3i:...?Xl'Jlil:nl$;-r'lilt::'R#"".flii3f,1 o"t",                    04lrUt9
Number of Pages: 28 Signe(s) Other Than Named Above:

                                                                  Signer's Name:
E Corporate Officer- Title(s):                                    E Corporate Officer - Title(s):
tr Paftner - tr Limited flGeneral                                 E Partner - tr Limited D General
E[ lndividual tr Attorney in Fact                                 tr lndividual tr Attorney in Fact
E Truste.e EI Guardian or Conservator                             flTrustee                fl   Guardian or Conservator
DlOther: Assistant United States Attorney                         tr   Other:
Signer ls Representing: United States Attorneys                   Signer ls Representing:
 Office - DOT

@2014 National Notary Association . www.NationalNotary.org . 1-800-US NOTARY (1-800-876-6827) ltem #5907
Case 3:18-cr-00533-RS Document 38 Filed 04/16/19 Page 5 of 29




                      Exhibit A
                            Case 3:18-cr-00533-RS Document 38 Filed 04/16/19 Page 6 of 29
                      !
                l4:




     1        ALEX G. TSE (CABN 1s2348)
              United States Attomey
     2                                                                                     FELHM
     3
                                                                                               t\lov   - 1zolu\
     4                                                                                      SUSAN Y SOONG
                                                                                         CLERK, U.S, DISTBICT COURT
                                                                                       NORTHEFN DISTRICT OF CALIFORNIA
     5

     6

 7

     8                                               I]"NITED STATES DISTRICT COURT

 9                                                NORTIIERN DISTRICT OF CAI,IFORNIJ.

                                                         SAN FRANCISCO DIVISION

                                                                                       trB sB3
10

11

12
             IINITED STATES OF AMERICA"
                          Plaintifi
                                                                       "6,e                                              RS
                                                                       YIOLATIONS: i8 U.S.C. $ 1343 -Wire Fraud; 18
13                v.                                                   U.S.C. $ 1349 - Conspiracy to Commit'Wire Fraud;
                                                                       18 U.S.C, $ i956@) -Conspiracyto Commit
t4 EDVIN OVASAPYAN and                                                 Laundering of Monetary Inskuments; 1 8 U. S.C.
   I{AKOB KOJOYAN,                                                     $ 371 - Conspiracy to Engage in the Unlawfirl
15                                                                     Wholesaie Diskibution of Drugs; 18 U.S,C. $ 2 -
                          Defendants                                   Aiding andAbetting; 18 U.S,C. $$ 981, 982 e,28
16                                                                     U.S.C. $ 2a61@) - Criminal Forfeiture

17                                                                     SAN FRANCISCO VENUE

18       1




19

20                                                                     TME
                                                                                                           I


21           The Grand Jury charges:

22                                                          Introductory Alle mtions

23                        At all times relevant to this lrdictnent:

24                        Overview of the Regulation of the Diskibution of PrescriptionDrues

25                        1.      The Food and DrugAdministuation     ("FDA') is the federal   agency of the United States

26           responsible for administering federal stafutes and regulations aimed atproteoting the health and safety         of

27           United States citizens and residentS by ensuring that, among other things, drugs are safe and effective for

28           their intended uses and that the labeling of such drugs bears true, complete, and acourate
                                                                       1
                Case 3:18-cr-00533-RS Document 38 Filed 04/16/19 Page 7 of 29

         ,l




  1    informationefore they may be offered and sold in the united States.

                         One of the statutes that the FDA enforces is the Federal Food, Drug
                                                                                             and Cosmetic                 Act
  2             Z.
       (FDCA) as amendedbythe Drug supply Chatnand SecurityAct @scSA), whichis
  -5                                                                           designedto,

                                                                                       for their intended uses'
  4    among other things, ensure that drugs sold for human use are safe and effective

                                FDCA defines L"dn)g"as: (A) articles recognizedin the official United
                                                                                                      States
  5             3.       T.he

  6    pha:maoopoeia, offioial Horireopathic Pharmacopoeia of the United States, or official National

                                                                                  use in the diagnosis, cure,
  7Formulary or any supplement to any of them; and (B) artioles intended for

 8 mitigation, treabaent, or prevention of disdase in
                                                       man or other animals; and (C) articles (other than food)

 9 intended to affect the structure or any firnotion of the
                                                            body of man or other animals; and (D) articles

                                                                  clause (A), CB), or (C)'
10 intended for use as a component of any articles specifiedin
                                                                                                              for
11              4.       A .,proscription drug" is any drug which, because of its toxicity and otherpotential
                                                                                       to its use, is not considered
12     harmful effects, or the method. of its use, or the collateral mea$ues necessary
                                                                               State law to administer suc,h drugs,
13     safe for use except under.the supervision of a practitioner licensedby

                                                                        to use under the professional
14     or any drug which is limited by an approved new drug application

       supervisionof apractitionerlicensedbylawto administersuoh dtry'
                                                                       27 U'S'C' $353(bX1)'
1s
                                                                                      the integrity of the
16              5.       On Novemb er 27,2013,the DSCSA was enacted to better protect
                                                                               is to prevent                       the practice
t7 flation,s drug distribution systom. one of the intendedresults of the DSCSA
18     lorown   as   presoription drug diversion.             the DSCSA
                                                    "i*
                                  ,TVholesale Disfribution" means distribution of a prescription drug to or receipt                of
79                        a)
20                        aprescriptiondrugby     a person other than a    confltmer orpatient, but does not include

                          the lawfi:I dispensing of   a   prescription drug purzuant to   a   prescription according io 2L
21

')')                      u.s.c. $353(bX1).
23                        b)      A "rryholesale distributor" of prescription drugs means a peffon (other than the

24                        manufacturer, a manufacturer's co- licensed parlner, a third party logistics provider, or

25                        repackager) engaged in wholesale distritution.

26                        c)      'Authorized" in the caso of a wholesale distributor means having             a   valid license

27                        under State law or 21 U.S.C. $ 360eee-2, in'accordance with 21 U.S,.C. $360eee-1(a)(6).

28                        d)      "Licensed," in the case of a wholesaie distibutor, m.eans having         a   valid license in
                                                                2
                Case 3:18-cr-00533-RS Document 38 Filed 04/16/19 Page 8 of 29
          \;




  1                     accordance wider 21 U.S.C. $353(e) or State law'
                                   .,Transaction history'' means a statement in paper or electbnic form that includes
  2
                        ")
  a
  J                     the transaction information for each prior transaction going back to the manufacturer            of

  +                     the drugproduct.

  5                     0          'Transactioninforrnation" includes, among other things, the stength and dosage

  6                     form of the drug product, the number of containers, the lot number of the drug procluct,

                        and the business name and address of the persons from whom and to whom ownership
                                                                                                         is
,7
  8

 9
                                   :T:::lon         statemenf'means a statement inpaper or electuonic form that the

10                      entitytransfering ownership of a drugproduct is in compliance with certainprovisions
                                                                                                               .t
,11                     of the DSCSA'

12              6.     Effective January 7,2015,the FDCA, as amendedbythe DSCSA, imposes requirements

13    on wholesale distributors of most prescription drugs, including oertain product tacing requirements.

14    Specifically:

15                     a)          A wholesale distributor    shal1   not accept ownership of a product uniess the

L6                     previous owner prior to, or at the time of, the transaction provides the tansaction history,

17                     tansaction inforrnation, and atansactiqn statement for theproduct

18                     b)          The tradingparbrers of a vrholesale dishibutor may onlybe authorized trading

L9             .       Parbrers.

20              7.     If   a   wholesale distributor purchased       a   product directly from the manufacturer, the

21,   exclusive distributor of the manufacturer;6r          a repackager that      purchased directly from the manufactuter,

22    then prior to, or at the time       of   each hansaction in which the wholesale distributor 6lansfers ownership     of

23    a   product, the wholesale distributor shalt provide to the subsequent purchaser-

24                      a)         a   tansaction statement, which shall state that such wholesale distributor, or a

25    -                 member of the affrliateof such wholesale distributor, Purchased the produot directly

26                      fromtlre manufacturer, elrclusive distributor of the manufacfurer, or repackager that

27                     purchased the product directly from the manufacturer; and

28                     b)          the fransaction history and hansaction information.
                                                                      3
             Case 3:18-cr-00533-RS Document 38 Filed 04/16/19 Page 9 of 29




 1
             g.         Wholesale distributors of prescription drugs who did not purchase aprescription
                                                                                                        drug

                                                                                   or a repackager directly
 2   directly from the manufacturer, the exclusive distibutor of the manufacturer,
                                                                              provide to the subsequent
 3   from the manufacturer must, prior !o or at the time of each transaction,
                                                                                        Wholesale
 4   purchaser a transaction history hansaction iuformation, and transaction statement'
                                                                                 information), transaction
 5   distributors must capture the transaction information (includiflg lot level
                                                                              and maintain that infonnation,
 6   history and transaction statements for each transaction described above,
                                                                              hansaction'
 7   history and statement for not less than six years a.fter the date of the
'8    .     The Defendants and Relattil Entities

 9          g.          Defendant Edvin OVASApYAN is the owner and operator of Mainspring
                                                                                          Distribution, a

     pennsylvania limited liability company. OVASAPYAN resides             in.   the State of Califomia'
10

                        Mainqpring Distribution ("Mainspring") is a Pennsylvania corporate
                                                                                           entity that has been
11           10.
                                                                    pha::naceutical distributor'
12   Iicensed. by the commonwealth of Penns yl-vanra as a wholesale

73           11.        Defendant Hakob KoJoYANresides inthe state of califomia.
                               t

t4          The Conspiracv and Scheme to Defraud
                                                                                              about February 9,
15           lZ,        Beginning at a dateunknown to the grand jury, but no later than on or

                                       a   dateunknown to the grand jury, but to at least on or about      April 5, 2018,
76   201,7, andcontinuing through

77   ovASApY'AN          and   KoJoyAN knowingly      devise4 intended to devise, and carried out a conspiracy and

i8   scheme and. artiflce to defraud as to amaterial matter, andto     obtainmonei andpropertybymeans of
                                                                                                   and
t9 materially false      and fraudglent pretenses, representations, and promises, and by omissions

20   concealnent of material facts with a duty to disclose'

2L          As part of the conspiracy and scheme to defraud:

22           13..   .   OVASAPYAN, througlr his,control of Mainspring sold or arrangedto be soldlarge

23   quantities of prescription pharmaceuticals to retail pharmacies and wholesalers across the IJnited States.

24   OVASAPYAN, KOJOYAN, and others lorown and unknown to the Grand Jury generated false and

25   misleading d.ocumentation claiming that the drugs sold by Mainspring had been acquired in compliance

26   with federal law from authorized tadingparhrers Who were licensed, legitimate suppliers. Ih sum,

27   OVASAPYAN, KOJOYAN, andtheir coconspirators idenffiod                 a licensed wholesaler    in Califomia

28   (hereinafter, the LICENSED SUPPLIER) and then created paperwork falsely representing that
                                                              4
             Case 3:18-cr-00533-RS Document 38 Filed 04/16/19 Page 10 of 29




 1   Mainspring's supply ofprescription drugs had been acquired from the LICENSED SLIPPLIER'                   h
                                                                                               the
 )   reatty, Mainspringhadnever acquired anyprescription drugs from the LICENSED SUPPLIER, and
.3   drugs sold under that na.rre had in fact been acquired from       illicit, unlicensed sollrces.

 4            14.       trrparticutar, when Mainspring soldprescription drugs to its custorners, itprovided those

 5   customers    wilh dooumentationpurportingto be'the requiredtansaction information, tansaction

 6   statements, andhansaction histories (collectively, "TransactionDocumentation').              Provision of such

 7   documentation is requiredbythe DSCSA. Since on or about February2017, Transaction                  .




                                                                                                          that
 8   Documentation for Mainspring's sales, prepared in corurection with certain transactions, represented

 9   aparticular supplier (hereinafter, "SIIPPLIER ONE'), was the source from rrbioh \a[ainspringhad

10   acquired the drug. That Transaction Dociimentation was false andmisleading

11           i   5,     The iisted name for SLiPPLIER ONE on the Transaction Documsntation propared              in

12   connection with certain transactions was misleadingly similar to the narne of the LICENSED

13   SUppLIE&         and   it created the false impression that th9 prescription drugs in question had, in fact, been

l4   supplied by the LICENSED SUPPLIER. The Trarsaotion Documentation buttressed this false

1s   impressionby also listingthe LICENSED SIIPPLIER's business address in the state of Califoi:ria.

t6   Customers reviewing the Transaction Documentation purporting to id.entiff the source of the

fl   prescription drugs wouldtherefore see alame confusinglysimilarto the LICENSED SIIPPLIER, in

18   addition to the business address for the LICENSED SUPPLIER. In reality, fhe prescription drugs sold

t9 by Mainspring were acquired from other sources that were never disolosed to customers               or reflected   in

20   the Trarsaction Documentation. In some instances, these prescription drugs were unlawfully acquirod

21   ftom unligensed individuals operating in the State of Califomia.

22           16,       KOJOYAN and OVASAPYAN communicated frequentlydwing the course of the

23   conspiracy, and KOJOYAN lciowinglyparticipated in the scheme to mislead oustomers into believing

24   thatMairspring's supply of prescription drugs was legitimate. KOJOYAN and OVASAPYAN

25   monitored the licensure status for the LiCENSED SLIPPLIER" and in the event the license for the

26   LICENSED SUPPLIER became inactive, OVASAPYAIT and KOJOYAN would cease sales activity

2l   until the license was reactivated.

28       77. As a flrtherpart of the conspiracy andthe scheme to defrau4 OVASAPYAN,
     INDICTMENT                                 3
            Case 3:18-cr-00533-RS Document 38 Filed 04/16/19 Page 11 of 29




                                                                                       ies with nimes deceptively
 1   KoJoyAN,         and others established and caused to.be established she1l s6mpan
                                                                            and caused to
 2   similarto'the LiCENSED SUppLrER. OVASAPYAN and KOJOYANthen established

     be established bank accounts held in those.deceptively simiiai corporate names.
                                                                                     In ordbr to conceal the
 J

     frau4 OVASAPYAN           and   KOJOyAN arranged for Mainspring       16 toansfer   fl:ads to these deceptiv"ly
 4

     named accounts in ord.er to create banking records zuperficially consistent
                                                                                 with financial transfers to a
 5

                                                                         any funds to any bank
 6   legitimate, LICENSED SUPPLIER. Howbver, Mainspring never tansferred
                                                                  it otherwise never did    any business with tho
 7   account controlled by the LICENSED SIIPPLIER, and
                                                                             the accounts estabtshed
 8   LICENSED SUPPLIER, kr reality, the funds transferred from Mainspring to
                                                                        as proceeds to    the co-conspirators, or else
 g   by KOJOyAN and others were often liquidated and retumed

10   transferred to other bank accounts, only     a   very sma1l portion of the firuds acqriired by Mainspring from
                  I

11   its customers was ever sent'to a licensed prescription drug wholesaler'

72   coUNT   ONE:              (18 U.S.C. $ 1349 - Conspiracyio commitlvire Fraud)

            1g. paragraphs 1 througfo 17 of this Ilrdictuent are re-alleged and iricorporated           as   if fully    set
13

t4 forth here.
                                                                                                             on
15           19.       Begiildng no later than on or about February 9,201'1,and continuing througfo at least

     or about Ap iL S,ZOlS,in the Northem       Distict of California   and elsewhere, the defendants,
t6
L7                                             EDVIN OYASAPYAN and
                                                 HAKOB KO]OYAN,
18

     did knowingly conspire to devise and intend to deviso a scheme and artifi.ce
                                                                                  to deftaud as to a material
19

20   matter,and. to obtain money andpropertybymeans ofmateriaiiy false and fraudulentpretenses,

     representations, andpromisos, andby omissions and concealment ofmaterial faots
                                                                                    with a              dutyto
2l
                                                                                                 and cause the
22   disclose,.and, forthe purpose of executing such scheme and artifi.ce to defraud, to tansmit

23   tansmission of wire communications in interstate coflrmerce, in violation of Title 18, Uuited States

24   Code, Section 1343.

25          All inviolation of Title    18, United States Code, Section 1349.

26   COUNTS TWO AND            THREE:         (i8 U.S.C. $ 1343 and}- Wire Fraud andAjding andAbetting)

27           ZO.        Paruggaphs 1 throug!. 19 qf this Indictsrent are re-alleged and incorporated as      if firlly   set

28   forthhere.
     INDICTMENT                                             4
                 Case 3:18-cr-00533-RS Document 38 Filed 04/16/19 Page 12 of 29




                                                                                                or about Febnrary 9,
 1                21.   .   Beginning at a dateu::knoWn to the grand jury, but no later than on

                                       to all defendants to a dateunknown to the grand jury, but to at least on or
 a
                                                                                                                   about
 L                                as


 3   April 5, 2}18,in the Northern District of califonria and e-lsewhere, the defendants,

 4                                                      EDYIN OVASAPYAN, and
                                                          HAKOB KOJOYAN
 5

                                                                      and attempt to exeiute; amatediel'
 6   did knowingly and with the intent to deftaud device and execute,

     scheme and artifioe to deftaud and to obtain money and
                                                            properry by means of materially false and
 7
                                                                omissions and concealment of material facts
 8   frautlulent pretenses, representations, andpromises, andby
                                                                                                          and
 9               22.        On or about the dates set forth belpw, in the Northenl District of California

     elsewhere, for the purpose of executing the scheme and artifice
                                                                     referred to above, and attempting to do
10
                                                                                                         pictures,
i1   so, the defendants        didknowinglytrarumit and cause to be tansmitted writings, signs, signals,

T2   and sounds in interstate commerce by means of                 wire communications :

13

L4           CouNr               D,IrB                                          Irpur'WrnrP

15                2            31161201,8      Electronic Transfer of $42,000 from Mainspring to Bank Account

l6                                             Domiciled in San Mateo, Califomia

77                3            4ls/2018        Electronic Transfen of    $ 1 5,000   from Mainspring to a B ank Account

18                                             Domiciied in San Mateo, Califonria

t9

20               All inviolation of Title      18, United states code, Sections 7343       atdz.

2l   COUNT FOIIR:                  (18 U.S.C. $ 1956(h)       -   conspiracy to commit Laundering of Monetary
                                   instruments)
22
                 23.        paragraphs    1 thro-ugh   22 of thrs Indicfurent are re-alleged and incorporated as if firlly set
23
     forth here.
24
                  24.       Beginning at a dateunknown to the grand jury, but no later than on or about February 9, .
25
                                                                                    jury, but to at least on or about
     201.7   ,   andcontinuing as to ail defendants to a date unlarown to the grand
26
     April 5, 2018, in the Northern District of Califorria and elsewhere, the defendants,
27
                                                        EDVIN OVASAPYAN, and
28                                                        IIAKOB KOJOYAN
     INDICTMENT                                                      5
             Case 3:18-cr-00533-RS Document 38 Filed 04/16/19 Page 13 of 29




                                                                                  and with one another to
 1   and. others   known and unlmown, unlawfu11y and lnowingly conspired together

2    violate Title 18, United States Code, Section 1956(a)(1)'
                                                                                     and others known and
 J           ZS.      It was apartandan object of the conspiracythat the defendants,
                                                                        on of specilieit unlawfi:l activity and
4    unlmown to the grand jury, with the intent to promote the carrying
                                                                      and control of the proceeds of specified
 5   to conceal and disgUise the nature, location, source, ownership,

     unlawful aotiviff, to wit, conspiracyto commit wire fraud andwhe
                                                                        fraud inviolation of Tifle 18'
 6
                                                                              and knowing that properfy
7    Ilnited States code, sections L343 afi.1349, unlawfi-rlly and knowingly,
                                                                        form of unlawflrl activify, would and
 8   involved in a financial transactionrepresents the proceeds of some
                                                                     in fact involved the proceeds         of
 o   did conduct and attempt to conduct financiai transactions which
                                                                         code, section 1956(a)(1)'
10   qpecifiedunlawfirl activity, inviolation of Title 18, united States

i1           A11   in violation of Tifle 18, United states code, Section 1956(h).
                                                                                              'wholesale
t2 couNT       FIVE:           {18 U.S.C. $ 371     - Conspiracy to Engage in the untawfirl
L3                             Distribution of Drugs)

                                                25 of this lrdicbnent are're-alleged and incorporated as if   firlly
                      paragraphs                                                                                       set
L4           26.                   1 througfo


1s   forthhere.
                                                                                        February 9,2017 , and
16           27.       Beginning at a dateunknown to the grand jury, but not later than
                                                                      or about April        5, 2018, in the Northem
t7 continuing to a date unlarown to the grand jury but to at least on
18   Distict of California   and elsewhere, the defendants,

19                                               EDYIN OVASAPYAN, and
                                                   HAKOB KOJOYAN
20
     and others krr.own and   unlnown, did lnowingly a1dintentionally conspire to:
2L                                                                                                     drugs
                       a)     kngwingly engage in the unlicensed wholesale distibution of prescription
22
                       in interstate corlmerce, in violatlon of Titie 21, United States Cod.e, Sections 331(t),
23
                       3s3GX1XA), 333@)(i)(D);
24
                       b)     engage   inthe wholesale rJisffibution ofprescription drugs without obtaining and
25
                                                                            aansaotion statements, and
                      Foviding kuthfirl and accuratb transaction histories,
26
                       tuansaction information, with intent to defraud and mislead, in violation of Title 21,
27
                       United States Code, Sections 33i(t), 360eee-1(c), and333(a) Q); aJId
28

     INDICTMENT                                              6
               Case 3:18-cr-00533-RS Document 38 Filed 04/16/19 Page 14 of 29




                                                                                                and defeating
  1            .      c)      defraud the United States andits agencies byirrrpeding impairing,
                                                                                    protect the health and szifety
 2                    the lawflrl fi.rnctioru of the Food and Drug Administation to
                                                                                                 States were safe
 3                    of the public by ensuring thatprescription drugs d.istibuted in the United
                                                                                    to the entity that se1ls or
 4                     and.effective from the time of manufacturing to the delivery

  5                   dispenses the product to the ultimate consumer or pLtient.

  6           Maxmer andMeans for Acbieving.the objects of the         conspfuaov                         '



                                                                                          drugs from unlicensed
 7             Zg.    As part of the conspiracy, the coconspirators acquired prescription
                                                                        in the commonwealth of Pennsylvania
  8    dealers in the state of califomia and shippgd them to a facility

 9     that was associated with Mainqpring Dishibution'
                                                                                             Documentation
10             Zg.    The coconspiiators then generated or causedto be generated Transaction

       falsely claiming that the proscription drugs had bee,n acqufued
                                                                       ftom the LICENSED SUPPLIER' This
11

                                                                   custome'rs, which included retail
12     Transaction Docurnentation was {isfributeil to Mainspring's

L3     pharrnabies in addition to other wholesaie distributors
                                                                                              faise claims as to
t4            30.     As part of the consp tracy, and.in order to buthess the coconspirators'
                                                                         and caused to be opened banlc accounts
i5     the source of their prescription drugs, the coconspirators opened
                                                                                          of the LICENSED
t6 in the names of shell     business entities with names deceptively similar to the name
                                                                              pharmaceuticals
7'.7   SUPPLIE& whichwas the suppos'ed source of the majority of Mainspring's

18             OvertActs
                                                                                                  the following
19             31.    In fistherance of the conspiraoy, and to offect the i1lega1 objects thereof

       overt acts, among others, '\ilere committed in the Northem District
                                                                           of Califouria and elsewhere:
20

                      a)      On or about   March 16,20'l8,the     defend.ants transfened and caused- to be
21
                                                                                                     to an
11                    kansferred $42,000 from an account held in the name of Mainspring Distribution

23                       count domiciledin San Mateo, Califonria'

24                    b)      On br about   April 5, z}l8,the    defendants tuansferred and caused to be transfelred

                      $15,000 from an account held in the namo of Mainspring Distibution
                                                                                         to an account
25

26                    domiciledin SanMateo,      Califonri                                                    l
27                            On or about   April 74,2017,the     defendants caused Transaction Documentation to
                      ")
28                    be generated for a iustomer that falsely and fraudulentlymisrepresented the source of a

       INDICTMENT                                         7
            Case 3:18-cr-00533-RS Document 38 Filed 04/16/19 Page 15 of 29




 1                     prcscription drug Products'

 2          Aii inviolation of Title       18, United states code, section 371.

 3   FORFEITURE         ALLEGATION, g8 g.S.C, $$ 981, g82, &28 U'S'C'                      $ 2a61(c)   -   Criminal
                                                 Forfeiture)
 4

 5           32.       Atl of the allegations contained inthis Indictment are re-alleged andbythis rcference

 6   fii1ly incorporated, herein for the purpose of     allegrn_E   forfeitue pursuant to tho provisions of Tifle 18,
                                                                               Section 2a61@)'
 7   United States Code, Sections 981 and98},and Title 28, United States Code,
                                                                                              of this
 8           33.       Upon a conviction for any offense alleged. in Counts One tlrough Three

 9   Indictnent, the defentlants,
                                                  EDVIN OVASAPYAN and
10                                                  HAKOB KOJOYAN,
                                                              g                 28 U.S.C. $ 2461(c), all
11   shall forfeit to the United States, pursuant to 18 U.S.C. 981(a)(i)(C) and
                                                                                  obtained direcfly and
t2 property, real orpersonal, constituting or derived fromproceeds the defendants
                                                                                                    judgment.
13   indirectly   as the result of the   violation, including but not limited to a forfeiture money

74       34, Upon a conviction for any offlense alleged,in CountFour of this Indictnent, the
i5   defendants'
                                    ED'IN .YASAPYAN and
76                               . HAKOB KOJOYAN,                                                          \



                                                                          (C),982(a),arLdZ9U'S'C'
77   shallforfeittotheUnitedStates,pursuantto 18U.S.C. $$ 981(aX1)(A) and
                                      personal, involved       in or kaceable to the violation, or constituting or
18   $ 2461(c), all property, real or

     derived ftom proceeds traceable directly and indirecfly to a violation, including
                                                                                       but not limited tp a
19

20   forfeiture money j udgrnent.

2l       35. Upon a conviction for any offense alleged in Count Five of this Indictment, the
22   defendants'
                                                  ED,IN                       and
23                                                   HAKOB KOJOYAN,
                                                        'vASAPYAN
24   shallforfeittotheunitedstates,pursuantto            18 U.S.C. $$     981(a)(1XC),952(a)Q),and28 U.S.C,           $

                                                                                                             gross
25   2461(c),a1l property, real orpersonal, that constitutes or is derived, directly or indirectly, from the

26   proceeds kaceable to the commission of the offense, includingbutnot limited,to amoney judgment.

27           36.       If any of the aforementionedproperty,         as a resuit of any act or omission of the


28

     INDICTMENT                                                8
             Case 3:18-cr-00533-RS Document 38 Filed 04/16/19 Page 16 of 29




 1    defendants   -
 2                       a.    cannotbe located upon the exercise of due diligence;

 3                       b.    has been hansferred 6r sold to, or. deposited   with, a thirtl person;

 4                             has beenpiacedbeyond the      jurisdiction of the Court;

 5                       d.    has been substantially diminished in vaiue; or   '




 6                       e.    has been commingled      with other properfy that carurot be divided without

 7                             difficulty;

 8    any and all interest the defendants have in other properly shall be vested in the United States and

 9    forfeitedtotheUnitedStatespursuanlto2iU.S.C.$853(p),asincorporatedbyl8U.S'C.$982'
             All inviolation ofTitle     18,   United States Code, Sections 981 and 982;Trtle2l,llnrtedStates
10
      .
11    Code, Section 2461(c);and Rule 32.2         of theFederal Rules of CYiminal   Prbcedrne.

12
                  .],lr,
13    DA'ED:                  rt lot(                           A TRIIE BILL

14

15

16

t7 ALEX      G. TSE
      united s
18

79

20
                                Division
21

na

23    (Approved    as   to

24

25

26

27

281

      INDICTMENT                                            9
Case 3:18-cr-00533-RS Document 38 Filed 04/16/19 Page 17 of 29




                       Exhibit B
                       Case
                      Case 3:18-cr-00533-RS   Document3834Filed
                             3:18-cr-00533-RSDocument             04/01/19Page
                                                            Filed04/16/19          of 29
                                                                           Page18L of 2




      1
            DAVID L. ANDERSON (CABN 149604)
     2      United States Attorney

     J      TTALLIE HOFFMAN (CABN 210020)
            Chief, Criminal Division
     4
            ANDREW F. DAWSON (CABN 264421)
     5      GREGG W. LOWDER (CABN 107864)
            Assistant United States Attomeys
     6
                    450 Golden Gate Avenue, Box 36055
     7              San Francisco, Califomia 9 41 02-3 49 5
                    Telephone: (41 5) 436-7200
     8              FAX: (4ls) 436-6748
                    Email: Gregg.Lowder@usdoj.gov
     9

 10        Attomeys for United States of America                                                                   .)

 11                                          UMTED STATES DISTRICT COIJRT
 12                                       NORTHERN DISTRICT OF CALIFORNIA

 13                                              SAN FRANCISCO DTVISION

 l4
 15        I]NITED STATES OF AMERICA,                             ) CASENO. CR 18-0533 RS
                                                                  )
16                  Piaintiff,                                    ) THIRD BILL OF PARTICT]LARS F'OR THE
                                                                  ) F'ORX'EITURE OF PROPERTY
t7              v                                                 )
                                                                  )
18        EDVIN OVASAPYAN and                                     )
          HAKOB KOJOYAN,                                          )
t9                                                                )
                                                                  )
20                  Defendant.                                    )

27

22                  The United States of Americ4 by and through David L. Andersor" United States Attomey for the

23        Northem Dishict of Califonria, and Gregg W. Lowder, Assistant United States Attomey, hereby files the

24        following Thfud Bill of Particulars for notice of forfeiture ofproperfy.

25        /l/
26        ///
27        ll/
28        Third Bill of Particulars for Forfeiture of Property
          cR    18-0533   RS
                                                              I
                    Case
                   Case                     Document3834Filed
                          3:l-8-cr-00533-RsDocument
                        3:18-cr-00533-RS                  Filed04/16/19  Page192 of
                                                                O4lOLlL9Page     of 29
                                                                                    2




 .1               The Indictrnent in the above-captioned case filed on November 1,2018, provides notice of and

     2    seeks the forfeiture of both real and personal properfy pursuant    to   18   U.S.C. $ $ 981 arfi982 and28

     3    U.S.C. g 2ail@). The United States hereby gives notice that, in addition to any property already listed

     4    in the forfeiture allegation, the Bill of Particulars for forfeitue of proper[y filed on January 10,2019,

     5    and the Second   Bill of Particulars for forfeiture property filed on February 74,2019,      the United States is

     6    additionally seeking forfeiture of the following property:

     7                .   Reai Property and Improvements located       at248l N. Junipero Avenue, Palm Springs,

     8                    Califomia 92262;

     9               .    Real Property and Improvements iocated at 383 Kalaimoku, Ritz Calton Tower 2,

 10                       Unit 3106, Honolulu, Hawaii 96815, titled inthe narne of ESJ Group, LLC;

 1l                  .    Real Property and Improvements located at8654 Washington Blvd., Culver City,

 12                       Califomia 90232,titled in the name of IPO2Z,LLC;

 13                  .    Real Properly and Improvements located at 4305 Groves Place, Somis, Catifornia 93066;

 14                  .    Real Property and Improvements located at4314 Marina City Drive, Apt416, Marina

l5                        Del Rey, California 90292;

l6 DATED: Apil1,2019                                            Respectfirlly submitted,

t7
                                                               D          L
18                                                                       States

t9
20                                                                                           Attomey

2l
22

23

24

25

26

27

28       ThfudBill of Particulars for Forfeiture of Property
         cR'18-0533 RS
                                                          2
Case 3:18-cr-00533-RS Document 38 Filed 04/16/19 Page 20 of 29




                      Exhibit C
  Case 3:18-cr-00533-RS Document 38 Filed 04/16/19 Page 21 of 29




          Those certain premises comprising a portion of that certain condominium project known as "383
 KALAIMOKU - TOWER 2' ("Project"), which Project consists of those certain parcels of land described herein and
 in that certain Declaration of Condominium Property Regime of 383 Kalaimoku - Tower 2 dated May 22,2014,
 recorded in the Bureau of Conveyances of the State of Hawaii as Document No. A-52560891 and in the Office of
 the Assistant Registrar of the Land Courtof the State of Hawaii as Document No. T-8908312, as the same may be
 amended from time to time ("Declaration'), and the improvements and appurtenances thereof, as described in and
 established by the Declaration, and as shown on the plans of the Project flled in said Bureau as Condominium Map
 No. 5288 and in said Office as Condominium Map No. 22M, as the same may be amended from time to time
 ("Condominium Map"), described as follows:

 -FIRST:-

          Unit No. 3106 ('Unit') located       in   the Projecq established by the Declaration, and shown on the
 Condominium Map.

          TOGETHER WITH those easements appurtenant to the Unit as set forth in the Declaration, which may
 include the following:

          (a)      Nonexclusive easements in the Common Elements, including the Limited Common Elements,
designed for such purposes as ingress to, egress from, utility services for and support, maintenance, and repair ofthe
Unit; in the otler Common Elements for use according to their respective purposes, subject always t9 the exclusive
use of the Limited Common Elements as provided in the Declaration; and in the otler Urits in the building in which
the Unit is located for support; subject to the provisions ofSection 5l4B-38 ofthe Act.

          (b)       If any part of the Common Elements now or hereafter encroaches upon any Unit or Limited
Common Elemen! or if any Unit encroaches upon the Common Elements or upon any other Unit, a valid easement
for such encroachment and the maintenance thereof, so long as it continues, shall exist. In the event that a Unit shall
be partially or totally destroyed and then rebuilt, or in the event of any shifiing, settlemen! or movement of any part
of the Project, encroachments of any part of the Common Elements, Units, or Limited Common Elements due to
such construction, shifting settlement, or movement shall be permitted, and valid easements for such encroachments
and the maintenance thereof shall exist for so long as such encroachment continues.

         (c)      Nonexclusive easements in and over the Front Desk Unit, the Parking Unit, and the Limited
Common Elements appurtenant thereto, as depicted on the Condominium Map, only to tle extent that such
easements are necessary for ingress to and egress Aom such Units, and to and from any Limited Common Element
areas appurtenant to such Units, to the extent required under the Act.

          EXCEPfiNG AND RESERVING AND SIJBJECT TO all easements as provided in the Declaratioq
 including, but not limited to, (i) easements for encroachments a-ppurtenant to other Units or the Common Elements
 as tley arise in the manner set fortb above, now or hereafter existing thereon; (ii) easements for access to the Unit or
any Limited Common Element appurteDant th€reto from time 1o time dwing reasonable hours as may be appropriate
for the operation or maintenaace of the Project and, without notice, at any time for (a) making emergency repairs
therein necessary to prevent damage to any Unit or Limited Common Elemen! (b) abating any nuisance or any
dangerous, unauthorized, prohibited or unlawful activity, (c) protecting the property rights of any Owner, or (d)
preventing death or serious bodily injury to any Owner or Occupant therein; (iii) easements necessary to complete
the Project, for noise and dust, to conduct sales activities upon the Project; and (iv) easements necessary pursuant to
the exercise ofany reserved rights set forth in tbe Declaration, all as provided in tbe Declaration.
  Case 3:18-cr-00533-RS Document 38 Filed 04/16/19 Page 22 of 29




 -SECOND:-

           An undivided 0-488992% interest appurtenant to the Unit, in all Common Elements of the Projec! as
 established for the Unit by the Declaration, or such other fiactional or percentage interest as hereafter established for
 the Unit by any amendment of the Declaration, as tenant in common with aII other owners and tenants thereof.

          ALL TOGETFIER WITH AND SIIBJECT TO as to FII$T and SECOND above, the covenants,
agreements, easements, obligations, conditions, exceptions, reservations and other matten and provisions of the
Deolaration and the Bylaws, all of which are incorporated herein by this reference and which constitute and shall
constitute covenatrts rurming with the land, equitable servitudes and liens to the extent set forth fterein and provided
by law, and which are hereby accepted by the Grantee as binding and to be binding on the Grantee, and Grantee's
successors and assigns.

          The lands upon which the Project is located are described as follows:

-ITEM I:-

         All of that certain parcel of laud   situate at Waikiki, Honolulu, City and County of Honolulu, State         of
Hawaii, described   as   follows:

         LOT A, area 35,458 squre feet, more or less, as shown on Map 1, filed in the Of6ce of the Assistant
Registrar of the Land Court of the State of Hawaii with Land Court Consolidation No. 209 of Food Pantry, Ltd.

          Together with an undivid ed 31154 part of and interest in and to and a right of way to be used in common
with otJrer owners thereof, over, across, along and upon Lot 245, and an undivided 101154 part ofand interest in and
to a right ofway to be used in common with the other owners thereof, over, across, along and upon Lots 243 and
244, as shown on Map 35, said Lots 243,244 and 245 comprising a private roadway 40 feet in width, as shown on
Map 35, filed in the Office of tbe Assistant Registrar of the Land Court of the State of Hawaii with Land Court
Application No. 551 of fuchibald Alfred Young.

        Being land(s) described in Transfer Certificate       of Title No.   1,094,574 issued   to PACREP 2 LLC,        a
Delaware limited liability company.

-ITEMlI}
        All ofthat certain parcel ofland (being portion(s) ofthe land(s) described in and covered by Royal Patent
Number 4537,Land Commission Award Number 6386, Apana 7 to Kauhao) situate, Iyiug and being at Waikiki,
Honolulu, City and County of Honolulu, State of Hawaii, being LOT 1 (portion of former Kaiolu Street) and thus
bormded and described as per survey map dated June 27,7997, containing an ueaof2,410 square feet, more or less.

         Together also with the following easements, as granted by DECLARATION OF RECIPROCAL
EASEMENTS AND IRREVOCABLE FACILITIES LICENSE dated January 26,2016, recorded in said Bureau as
Document No. A-58710972 and in said Office as Document No. T-9523248, said easements being more particularly
described therein; subjec! however, to the terms and provisions contained therein:

         (A)   Nonexclusive easement for ingress and egress over tie Phase I Public Shared Facilities defined
               therein and Phase 1 Parking Facilities defined therein and also depicted on the Shared Facilities Map
               attached thereto as Exhibit "C"; and


         @)    Nonexclusive easement for utilities across, tbrough and on said Phase 1 Public Shared Facilities, the
               Phase I Private Shared Facilities defined therein, and said Phase I Parking Facilities.
Case 3:18-cr-00533-RS Document 38 Filed 04/16/19 Page 23 of 29




       BEING THE PREMSES ACQIJIRED BY LIMITED WARRAN'TY DEED

        GRANTOR        :   FOOD PANTRY, LTD., a Hawaii corporalion

       GRANTEE :           PACREP 2 LLC, a Delaware limited Iiability company, as Tenant in Severalty

       DATED :             Much24,2075
       FILED .- :          LandCourtDocumentNo.T-9213088
       RECORDED :          DocumentNo.A-55610353

SIJBJECT, HOWEVER, to the following:

l.     Any aad all improvement assessments that may be due and owing.

2.     Mineral and water rights of any nahre.

3      -As TO ITEMI (LoTA):-

       (A)     GRANT

               TO:                   HAWAIIAN ELECTRIC COMPA}.TY, INC.

               DATED             i   June 12, 1951
               FILED             :   Laad Court Document No. 130136
               GRANTING          :   a right and easement for electrical purposes


       (B)     GRANT

               TO:                   }IAWAIIAN ELECTzuC COMPANY, INC.

               DATED             :   September &, 1982
               FILED             :   Land Court Document No. 1135047
               GRANTING          :   a right and easement for electrical purposes

       (c)     GRANT

               TO:                   GTE II{WAIL{N TELEPHONE COMPANY INCORPORATED, now
                                     lnown   as   IIAWA-trAN TELCOM, INC.

              DATED                  December 18, t99l
              FILED                  Land Court Document No. 1877 1 12
              GRANTING               a right and easement for utility purposes

      (D)     "(a) easements for public utilities as noted on Applicant's map filed herewith, and (b) an
              agreement dated March 13th, 1940, between John H, Magoon, Alfred K. Magoon and Eaton H.
              Magoon, Trustees et al., as Grantors and The Hawaiian Electric Company, Limited, as Grantee,
              the original of which agreement is on file in the Office of the Clerk of the Land Court; and (c) a
              stipulation dated August 7, 1940, which is also on file in the Office of the Clerk of said Land
              Court.", as mentioned in Original Certificate of Title No. 22,921,aad as set forth in WARRANTY
              DEED WIT}I RESERVATION OF DENSITY, BUILDING HEIGIIT LIMITATION, AND
              ENCUMBRANCES dated January 7,1997, filed          as   Land Court Document No. 2359216.
Case 3:18-cr-00533-RS Document 38 Filed 04/16/19 Page 24 of 29




    (D     The terms arrd provisions contained in the following:

           INSTRI,MENT      :    WARR.ANTY DEED WITH RESERVATION OF DENSITY, BIIILDING
                                 HEIGHT LIMTATION, AND ENCI'MBRANCES

           DATED                 lanuary 7,1997
           EILED,-               Land Court DocumeDt No. 2359276

          RELEASE OF RESTRICTIONS dated January 4, 2016, filed as Land Court Document No.
          T-9508259, recorded as Docurrent No. A-58560476.

    (F)   The terms and pmvisions contained in the following:

          INSTRTA4ENT       :    AGREEMENT FOR ISSUANCE OF CONDITIONAL USE PERMIT
                                 UNDER SECfiON 5.380 OF THE LAND USE oRDINANCE (LUo)

          DATED                  March 30,2001
          FILED                  Land Court Document No. 2695742
          PARTIES                FOOD PANTRY LTD., "Declarant"

    (G)   The terms and provisions contained in the following:

          INSTRUMENT        :   AGREEIVIENT FOR ISSUANCE OF CONDIT]ONAI USE PERM]T
                                IINDER SECTION 21-5.380 OF TIIE LAND USE ORDINANCE (LUO)

          DATED                 April 18,2002
          FILED                 Land CourtDocument No. 2796723
          PARTIES               KALAKAUA SOUTHSEAS OWNERS LLC, a Hawaii limited liability
                                company, K3 OWNERS LLC, a Hawaii limited liability company, and
                                FOOD PANTRY, LTD., aHawaii corporation

    (H)   DESIGNATTONOFEASEMENT"2"

          PTIRPOSE              haffic equipment and related appurtenances
          SHOWN                 on Map l, filed with Land Court Consolidation No. 209, as set forttr by
                                Iand Court Order No. 149389, filed on February I l, 2003, as amended by
                                Land Court Order No. i5 I 839, filed on July 23, 2003

    (D    DESIGNATTONOFEASEMENT.3',

          PT]RPOSE              access and sewer
          SHOWN                 on Map 1, filed with Land Court Consolidation No. 209, as set forth by
                                Land Court Order No. 149389, filed on February I l, 2003, as amended by
                                Land Court Order No. 15 I 839, filed on July 23, 2003

   (D     GRANT

          TO                    CITY AND COUNry OF HONOLULU

          DATED                 September 12,2003
          FILED                 Land Court Document No. 3000735
          GRANTING              Easement "3" for access purposes
Case 3:18-cr-00533-RS Document 38 Filed 04/16/19 Page 25 of 29




    (K)   GRANT

          TO                    CITY AND COUNTY OT HONOLULU

          DATED                 September 12,2003
          HLED                  Land Court Document No. 3000736
          GRANTING              easements for the construction, reconstruction, installation, maintenance,
                                operation, repair and removal of its underground sewer pipelines with
                                malholes, etc., as part of a sewer system, through, under and across tie
                                propefly designated as Easement 3

    (L)   GR3NT

          TO                    CIry- AND'COI]NTY OF HONOLULU

          DATED                 September 12,2003
          FILED                 Laad CourlDocument No. 3000737
          GRANTING              an easement to construct, reconstruct, install, maintain, operate,'repair and
                                remove traffic signal-related infrastruchre, including but not limited to
                                standards, cabinets, electric meters, etc., on the property designated as
                                Easement 2

    O{)   The terms and provisions'contained   in the following:

          INSTR.I.MENT     :   ENCROACHMENTAGREEMENT

          DATED                March22,20ll
          FILED                Land Court Document No. T4059414
          PARTIES              RENTZ, LLC, a Hawaii limited liability company, aad FOOD P,ANrRY,
                               LTD., a Hawaii corporation

    (lD   DESTGNATION OFEASEMENT "4',

          PURPOSE              sanitary sewer
          SHOWN                on Map 2, filed with Land Court Consolidation No. 209, as set forth by
                               Order fi led. as Land Court Document No. T-850624    l, on April   16, 2013

   (o)    GRANT

          TO                   CITY AND COLINTY OF HONOLIILLT

          DATED                October 78,2012
          FILED                Land Court Document No. T-8522307
          GRANTBIG             a non-exclusive-easement through, under, and-across the Easement Area ior
                               the purposes     of  constucting, reconstructing, installing, maintaining,
                               operating, repairing and removing the subject Infrastructure and such-sewer
                               pipeline(s),rnanholes and other equipmen! said Easement being more-
                               particularly shown on map aftached thereto

   e)     GRANT

          TO                   EAWAIIAN ELECTRIC COMPA].[Y, INC., aHawaii corpoiation

          DATED                December 19,2014
          FILED                Land Court Document No. T-9123322
Case 3:18-cr-00533-RS Document 38 Filed 04/16/19 Page 26 of 29




           GRANTING               a right and easement over and across Easement "E-4" as shown on map
                                  attached thereto

     (a)   -AS TO TIIE UNDIVIDED INTERESTS IN LOTS 243,2M AND 245:.

           (1)       GRANT

                     TO                :     CITYANDCoUNTYOFHONoLULU

                     DATED                    laruary 3:0,1967
                     FILED                   Land Court Document No. 41 I 559
                     GRANTING                an easement to construct, r€constmct, install, maintain, operate,
                                             repair and remove an underground sewer pipeline or pipelines, as
                                             part of a sewer s:,fstem

           (2)       GRANT

                     TO                      CITY AND COUNTY OF HONOLULU and the BOARD OF
                                             WATER SUPPLY

                     DATED                   June 28, 2000
                     FILED                   Land Court DocumentNo. 2634896
                     GRANTING                atr easement to construct, install, maintain, operate, replace and
                                             remove a:t underground water pipeline or pipelines together-with
                                             such meters, fire hydrants, etc.

           (3)       Rights ofothers who own undivided interest(s) in said lots.

4.   -AS TO ITEM   II (IOT 1):-

     (A)   DESIGNATIONOFEASEMENT',Au-l"

           PURPOSE                access and   utility
           SHOWN                  on map prepated by Milton S. Watanabe, Land Surveyor, dated June 27,
                                  1997, filed in the Departrnent-of Planning and Permitting, Cify and County
                                  of Flonolulu, State of Hawaii, as File Number 2002|SIJB-63 and approved
                                  Apil-s]2002

     (B)   DESIGNATION OFEASEMENT "I000',

           PIIRPOSE               access and sewer
           SHO]MN                 on map prepared by Wilfrert Y. K. Chin, Land Surveyor, with ControlPoint
                                  Surveying, Inc., filed in the Department of Plarming and Permifting, City
                                  and County of Honolulu, State otilawaii, as File Nurrber 200ZSLIB-90
                                  and approvedMay 17, 2002

     (c)   As to,said Easernent     "AU-l": Resewations unto rhe cITY AND COTINTY OF HONOLIILU for
           access and  utility purposes; andLrnto HAWAIIAN ELECTRIC COMPANY, INC. and VERIZON
           tIAWAtr INC., now lorown as IIAWAIIAN TELCOI\4 INC., the right to install and maintain
           existing util.ity liaes, as set forth in QIIITCLAIM DEED dated September 12,2003, recorded as
           Document Nor 2003 -209   17 7 .


           RELEASE OF RESERVATION by CITY AND COIINTY OF HONOLULU, dated June                              16,
           2016, recorded as Document No. A-60300603.
Case 3:18-cr-00533-RS Document 38 Filed 04/16/19 Page 27 of 29




5.    DESIGNATION OFEASEMENT "S.9"

      PURPOSE              sewer
      SHOWN                on Subdivision map approved on July 20, 2012, File No. 2012/SIJB'90

      The above designation will not be recognized ornoted on Transfer Certificate ofTitle No. I,094,574, until
      such time that an Order designating said easement.is flled in the Office of the Assistant Registrar of the
      Land Court of the State ofHawaii.

6.    GRANT

      TO                   PACREP LLC, a.Delaware limited liability company

     DATED                 Deember24,2013
     FILED                 Land Court DocumeDt No. T-8761407
     RECORDED              Document No. A-5 109 I 280
     GRANTING              a non-exclusive right aad easement for the constuction, installation, maintenance,
                           inspection, repair, alteration, replacement, reconstruction and removal of
                           Construction Elements serving the Benefitted Properly, together with appurtenances
                           thereto. in, to, over, across, along and through the Easement Alea, moro particuJarly
                           shown on map attached thereto

7.   The terms and provisions coutained in the following:

     INSTRUMENT        :   DECLARATION OF CONDOMINIIM PROPERTY REGIME                                   OF     383
                           IIAIAJMOKU - TOWER 2

     DATED                 May 22,2014
     FILED                 Land Court Document No. T-89083i2
     RECORDED              Document No. A-52560891.
     MAPS                  2244 filed.in the Office of the Assistant Registrar of the Land Court, and 5288
                           recorded in the Bureau-of Conveyances, and ary amenclments thereto

     ASSIGNMENT OF DEVELOPER'S RIGHTS dated                   --    (filed october 11, 2016), filed as Land   cow
     .Document No. T-9780L45, recorded as Document No. A-6I280385.

                                                     Apfil 4, 2018, filed as Land Court Document No. T-
     Saitl Eeclaration was arnended by instrument(s) dated.
     10325186, recorded'as Document No. 4-66730914, and dated lune 26, 2018, filed as Land Court
     Document No. T-70405252"recorded as Document No. A-67J30758.

8.   The terms and provisions contained in the   following:
     .INSTRTJMENT
                      :    BYLAWS OF THE ASSOCIATION OF UN-IT OWNERS OF 383                     KAIAN;OKU        -
                           TOWER2

     DATED :               May22,2014
     FILED . :             Land Court Document No.. T{9083         1'3

     RECORDED :            Documen No. A-52560892

     ASSIGNMENT OF DEVELOPER'S RIGIITS dated --- (filed October 11,2016),                    filed as Land court
     Document No. T-9780145, recorded as DocumenLNo. .{-61280385-.
    Case 3:18-cr-00533-RS Document 38 Filed 04/16/19 Page 28 of 29




     9.      The terms and provisions contained in the following:

             INSTRI'MENT          :   (UNRECORDED) AGREEMENT TO LEASE AND OPTION TO PIJRCIIASE
                                      AGREEMENT

             DATED                    June 17, 2014
             PARTIES                   SMK, INC., a Hawaii corporation, and PACREP       2LLC,a Delaware limited liability
                                      comPany
            RE                        purchase or lease   ofa commercial unit

            MEMORNNDTM OF AGREEMENT FOR RIGHT OF FIRST REFUSAL dated March 24,2015,fitEd                                AS

            Land Court Document No. T-9254100, recorded as Document No. A-56020468-

     l0     Encroachmenrc or any other mafters as shown-on survey map(s) prepared by Dan L. Akit4 Land-Surveyor,
            with R. M. Towill Corporation, dated January 12,2015.

     II     Encroachments or any otber matters which a survey prepared aftor January 12,2015 uould disclose.

     12.    The terms aud provisions contained in the following:

            INSTRUMENT        :       DECLARAIIONOFRESTRICTIVECOVENANT

            DATED    :                March 24,2015
            FILED    :                Land CourtDocumentNo. T-9254099
            RECORDED :                DocumentNo. A-56020467

    .1.3.   The terms-and provisions contained in the following:

            INSTRLMENT        :       DECLA.R,ATION        OF RECIPROCAI          EASEMENTS        AND   IRREVOCABLE
                                      FACILITIES LIffiNSE

            DATED                     Ianaary 26,2016
            EILED                     Land Court Document No. T-9523248
            RECORDED.                 Document No.A -5E7 1,0972
            PARTIES                   PACREP LLC, a Delaware limited liability company, and PACREP             2 LLC,   a
                                      Delaware limited liability company (col lectively, "Declarants")

            MORTGAGEE'S CONSENT TO DECLARATION OF RECIPROEAL EASEMENTS AND
            IRREVOCABLE FACILITIES LICENSE dated March 3, 2016, filed as Land Court Document No.
            T-956s253.

    14.     Any claim sr-boundary disputewhich may exist or.ar:ise by reason of the failure of the DECLARATION
            OF RECIPROCAL EASEMENTS, AND IRREVOCABLE FACILITIES LICENSE dated JanUary 26,
            2O16, fild-as Land Court Document No. T-9523248,.rcoorded Qs-Document No. A-58710972, refened a
            herein, to-locate with'certainty the-boundaries ofa aonexclusive easement for-ingress and egress over the
            Phase 1 Public Shared Eacilities and the Phase I Piuking Facilities defined therein and also depicted on the
            Shared Facil.ities Map afached.thereto-as Extribit "C"; and a nonexclusive easement for utilities across,
            through and on said Phase 1 Public Shared Facilities, the Phase I Private-Shared Eacilities defiied therein,
            and said Phase 1 Parking Facilities.

    15.     The terms and provisions contained in the following:

            INSTRUMENT       ,:       LANDSCAPE MAINTENANCE AGREEMENT AND CONSENT

            DATED            :        September26,2017

L
Case 3:18-cr-00533-RS Document 38 Filed 04/16/19 Page 29 of 29




        FILED                 Land Court Document No. T-1 013126l A
                             -Document No. A-64790897 A
        RECORDED
        PARTIES              PACREP 2 LLC,     a Delaware limited liability company ("Developer"), in favor of the
                             CITY AND COIINTY OF HONOLULU, a municipal corporation (the "City")
        CONSENT              given by BREDS III LOAN HOLDINGS LLC, a Delaware limited liability comPany
                             ("Lender"), by insrument dated September 26, 2017, filed as Land Court Document
                             No. T-101312618, recorded as Document No . A-647908978

16.     GRANT

        TO                   FIAWAIIAN ELECTRIC COMPANY, INC.,             a   Hawaii corporation

        DATED                November 28, 2017
        FILED                Lar:d Court Document No. T-10196198
        RECORDED             Docnment No. A-65 440431
        GRANTING             a right and easemeDt over and across Easemerts          E-5, E-6, ald E-7 for utility
                             purposes, as shown on the maps attached thereto


        TOGETHER MTII those furniture, appliances and fumishings included with said Unit as described in 3 83
Kalaimoku - Tower 2 Sales ConEact        between Grantor and'Grantee.-covering said Unit, and-any and all
                                   "*ecut"d
supplements, addenda and amendments thersto.
